Order, entered May 14, 1965, unanimously reversed, on the law, on the facts and in the exercise of discretion, with $30 costs and disbursements to plaintiffs-appellants, and plaintiffs’ motion for general preference granted. The affidavits of plaintiff wife and of a physician and the medical reporte, establish prima facie serious injuries and permanent or protracted disability to the 67-year-old plaintiff, including a fracture of the Upper end of the left fibula, chip fracture of lateral malleolus of left ankle, a one-half inch shortening of left leg and protracted pain, all resulting from the accident. Consequently, there was a sufficient showing' to warrant the granting of the preference. Issues of credibility are to be reserved for the trial; but, in view of serious conflict in medical reports and diagnoses and other factors bearing upon alleged causal relationship of plaintiff’s present disability and complaints to the accident, it is suggested that, prior to the trial, an application be made by either party for the examination of plaintiff wife and report by an impartial medical expert as authorized by subdivision 12 of rule XI (part 1) of the Rules of the Supreme Court, New York and Bronx Counties.
Concur — Botein, P. J., Breitel, Valente, Eager and Steuer, JJ.